DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-8,10,12-15,17-21,24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying (US 20220095240).
Re claim 1:
Ying discloses a memory; and one or more processors, coupled to the memory, configured to (Fig. 14): 
receive, from a second base station CU, inter-CU signaling that includes information related to cross-link interference (CLI) experienced by or to be measured by one or more victim downstream nodes associated with the second base station CU (Fig.5 ref. 503 is a second base station, ref. 505 is a first base station, ref. 501 is a victim downstream node and Para.[0098]  The CLI mitigation request message can contain the following fields: [0099] Aggressor UE id which can indicate the aggressor UE identified by gNB [0100] Transmission information which can indicate the information that can be used for aggressor side CLI mitigation. Possible transmission information can include: [0101] DL/UL configuration [0102] Power control parameters [0103] Resource allocation and scheduling decision [0104] Tx beam information (e.g., see 502 of FIG. 5) [0105] CLI-measurement reports: gNB can forward its UEs' measurement reports to the aggressor's gNB [0106] Time duration which can indicate the time duration of interested transmission information and Para.[0128]  the gNB-CU may be operated by a server); and 
configure one or more aggressor downstream nodes associated with the first base station CU to transmit one or more signals based at least in part on the inter-CU signaling received from the second base station CU (Para.[0111]  In some embodiments, if the CLI mitigation request is accepted, an aggressor's gNB can have the following options for CLI mitigation [0112] Based on exchanged DL/UL configurations, a gNB can schedule the aggressor UE for UL transmission only when it is also a UL slot in the victim's cells. [0113] Based on exchanged transmit beam information, a gNB can advise the aggressor UE on which transmit beam(s) to use for UL transmission, via RRC spatialRelationInfo or L1 SRI [0114] Based on exchanged power control parameters, a gNB can decease the aggressor UE's UL transmit power, via power control commands. [0115] Based on exchanged resource allocation and scheduling decisions, a gNB can avoid scheduling the aggressor UE on the same time-frequency resource as its victim).
As shown above, Ying discloses a gNB receiving and configuring.  Ying also discloses a gNB having a CU.  Ying does not explicitly disclose the CU performing the receiving and configuring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the CU of the gNB performs the receiving and configuring because the CU is responsible for the control functionality.  
Re claim 2:
Ying discloses transmit, to the second base station CU, inter-CU signaling indicating a configuration associated with the one or more signals to be transmitted by the one or more aggressor downstream nodes (Para.[0107]  In some embodiments, the CLI mitigation response message can be defined as follows TABLE-US-00005 Information Element Presence List of victim UE information Mandatory >UE ID Mandatory > UE ID/beam index Mandatory >UE CLI measurement reports Optional List of DL/UL configuration Optional >Cell ID >DL/UL configuration >List of Dedicated DL/UL configuration >>UE ID >>UE specific DL/UL configuration List of UL transmission information Optional >UE ID >Cell ID >BWP ID >Power control parameters >Scheduling decision >Resource allocation decision).
Re claim 4:
Ying discloses wherein the inter-CU signaling received from the second base station CU indicates one or more identifiers associated with the first base station CU that represent potential sources causing the CLI experienced by the one or more victim downstream nodes associated with the second base station CU (Para. [0098] The CLI mitigation request message can contain the following fields: [0099] Aggressor UE id which can indicate the aggressor UE identified by gN and Para.[0107] Table 5).
Re claim 5:
Ying discloses wherein the one or more identifiers include one or more cell identifiers, user equipment identifiers, zone identifiers, location identifiers, or spatial region identifiers associated with the first base station CU (Para. [0098] The CLI mitigation request message can contain the following fields: [0099] Aggressor UE id which can indicate the aggressor UE identified by gN and Para.[0107] Table 5).
Re claim 6:
Ying discloses wherein the one or more aggressor downstream nodes associated with the first base station CU are associated with the one or more identifiers that represent potential sources causing the CLI experienced by the one or more victim downstream nodes (Para. [0098] The CLI mitigation request message can contain the following fields: [0099] Aggressor UE id which can indicate the aggressor UE identified by gN and Para.[0107] Table 5).
Re claim 7:
Ying discloses receive, from the second base station CU, inter-CU signaling that includes feedback related to the CLI measured by the one or more victim downstream nodes (Para.[0098]  The CLI mitigation request message can contain the following fields: Para.[0100]  Transmission information which can indicate the information that can be used for aggressor side CLI mitigation.  Possible transmission information can include:  Para.[0101] DL/UL configuration and Para.[0105]  CLI-measurement reports: gNB can forward its UEs' measurement reports to the aggressor's gNB and Para.[0107] Table 5).
Re claim 8:
Ying discloses wherein the feedback includes one or more CLI measurement reports associated with the one or more aggressor downstream nodes potentially causing the CLI experienced by the one or more victim downstream nodes (Para.[0098]  The CLI mitigation request message can contain the following fields: Para.[0100]  Transmission information which can indicate the information that can be used for aggressor side CLI mitigation.  Possible transmission information can include:  Para.[0101] DL/UL configuration and Para.[0105]  CLI-measurement reports: gNB can forward its UEs' measurement reports to the aggressor's gNB and Para.[0107] Table 5).
Re claim 10:
Ying discloses perform one or more actions to mitigate the CLI measured by the one or more victim downstream nodes based at least in part on the feedback. It. The first base station CU of claim 1, wherein the one or more signals to be transmitted by the one or more aggressor downstream nodes include one or more CLI received signal strength indicator transmissions or one or more reference signal transmissions (Para. [0111] In some embodiments, if the CLI mitigation request is accepted, an aggressor's gNB can have the following options for CLI mitigation [0112] Based on exchanged DL/UL configurations, a gNB can schedule the aggressor UE for UL transmission only when it is also a UL slot in the victim's cells. [0113] Based on exchanged transmit beam information, a gNB can advise the aggressor UE on which transmit beam(s) to use for UL transmission, via RRC spatialRelationInfo or L1 SRI [0114] Based on exchanged power control parameters, a gNB can decease the aggressor UE's UL transmit power, via power control commands. [0115] Based on exchanged resource allocation and scheduling decisions, a gNB can avoid scheduling the aggressor UE on the same time-frequency resource as its victim.).
Re claim 12:
Ying discloses wherein the one or more aggressor downstream nodes associated with the first base station CU include one or more of a user equipment, a mobile terminal associated with an integrated access and backhaul (IAB) node, a base station distributed unit (DU), or a DU associated with an IAB node (Para. [0098] The CLI mitigation request message can contain the following fields: [0099] Aggressor UE id which can indicate the aggressor UE identified by gN and Para.[0107] Table 5).
Re claim 13:
Ying discloses wherein the inter-CU signaling is received over an Xn interface between the first base station CU and the second base station CU (Para.[0119] In some embodiments, the network coordination procedures and messages can be performed over X2, Xn, or F1 interface).
Re claim 14:
Ying discloses a memory; and one or more processors, coupled to the memory, configured to (Fig. 14):
transmit, to a second base station CU, first inter-CU signaling that includes infonnation related to cross-link interference (CLI) experienced by or to be measured by one or more victim downstream nodes associated with the first base station CU (Fig.5 ref. 503 is a first base station, ref. 505 is a second base station, ref. 501 is a victim downstream node and Para.[0098]  The CLI mitigation request message can contain the following fields: [0099] Aggressor UE id which can indicate the aggressor UE identified by gNB [0100] Transmission information which can indicate the information that can be used for aggressor side CLI mitigation. Possible transmission information can include: [0101] DL/UL configuration [0102] Power control parameters [0103] Resource allocation and scheduling decision [0104] Tx beam information (e.g., see 502 of FIG. 5) [0105] CLI-measurement reports: gNB can forward its UEs' measurement reports to the aggressor's gNB [0106] Time duration which can indicate the time duration of interested transmission information and Para.[0128]  the gNB-CU may be operated by a server); and 
receive, from the second base station CU, second inter-CU signaling indicating a configuration associated with one or more signals to be transmitted by one or more aggressor downstream nodes associated with the second base station CU based at least in part on the first inter-CU signaling (Para.[0107]  In some embodiments, the CLI mitigation response message can be defined as follows TABLE-US-00005 Information Element Presence List of victim UE information Mandatory >UE ID Mandatory > UE ID/beam index Mandatory >UE CLI measurement reports Optional List of DL/UL configuration Optional >Cell ID >DL/UL configuration >List of Dedicated DL/UL configuration >>UE ID >>UE specific DL/UL configuration List of UL transmission information Optional >UE ID >Cell ID >BWP ID >Power control parameters >Scheduling decision >Resource allocation decision).
As shown above, Ying discloses a gNB transmitting and receiving.  Ying also discloses a gNB having a CU.  Ying does not explicitly disclose the CU performing the receiving and configuring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the CU of the gNB performs the transmitting and receiving because the CU is responsible for the control functionality.  
Re claim 15:
Ying discloses configure the one or more victim downstream nodes to perform one or more CLI measurements based at least in part on the second inter-CU signaling (Fig.5 ref. 502 CLI measurement configuration and Para.[0107]  In some embodiments, the CLI mitigation response message can be defined as follows TABLE-US-00005 Information Element Presence List of victim UE information Mandatory >UE ID Mandatory > UE ID/beam index Mandatory >UE CLI measurement reports Optional List of DL/UL configuration Optional >Cell ID >DL/UL configuration >List of Dedicated DL/UL configuration >>UE ID >>UE specific DL/UL configuration List of UL transmission information Optional >UE ID >Cell ID >BWP ID >Power control parameters >Scheduling decision >Resource allocation decision).
Ying does not explicitly disclose based at least in part on the second inter-CU signaling
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the CLI measurement to be based on the second inter-CU signaling because the CLI measurements are done on resources upon which aggressor UE’s are transmitting and thus those would be resources that need to be measured for interference.

Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 21:	Claim 21 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 24:	Claim 24 is rejected on the same grounds of rejection set forth in claim 12.
Re claim 25:	Claim 25 is rejected on the same grounds of rejection set forth in claim 13.
Re claim 26:	Claim 26 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 27:	Claim 27 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 28:	Claim 28 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 29:	Claim 29 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 30:	Claim 30 is rejected on the same grounds of rejection set forth in claim 14.

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Xu (US 20200112420).
Re claim 9:
As discussed above, Ying meets all the limitations of the parent claim.
Ying discloses wherein the feedback includes one or more identifiers associated with the first base station CU that represent potential sources causing CLI that satisfies a threshold (Para. [0098] The CLI mitigation request message can contain the following fields: [0099] Aggressor UE id which can indicate the aggressor UE identified by gN and Para.[0107] Table 5).
Ying does not explicitly disclose CLI that satisfies a threshold.
Xu discloses CLI that satisfies a threshold (Para.[0138]  As discussed above, after the measurement UE measures the CLI measurement signal according to one of the cross-link measurement metrics, the measurement UE compares the measurement result with a threshold value to determine an event that may trigger CLI mitigation or trigger a report of the CLI to TRP.).
Ying and Xu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying to include a CLI that satisfies a threshold as taught by Xu in order to measure and control cross-link interference (Xu Para.[0002]).

Re claim 22:	Claim 22 is rejected on the same grounds of rejection set forth in claim 9.

Claim(s) 3,11,16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Kang (US 20200169435).
Re claim 3:
As discussed above, Ying meets all the limitations of the parent claim.
Ying discloses the inter-CU signaling received from the second base station CU indicates time and/or frequency resources that the one or more victim downstream nodes are configured to use to measure the CLI from the one or more aggressor downstream nodes (Para.[0098]  The CLI mitigation request message can contain the following fields: Para.[0100]  Transmission information which can indicate the information that can be used for aggressor side CLI mitigation.  Possible transmission information can include:  Para.[0101] DL/UL configuration and Para.[0105]  CLI-measurement reports: gNB can forward its UEs' measurement reports to the aggressor's gNB and Para.[0107] Table 5), and
the one or more aggressor downstream nodes are configured to transmit the one or more signals based at least in part on the time and/or frequency resources indicated by the second base station CU (Para.[0112]  Based on exchanged DL/UL configurations, a gNB can schedule the aggressor UE for UL transmission only when it is also a UL slot in the victim's cells and Para.[0115]  Based on exchanged resource allocation and scheduling decisions, a gNB can avoid scheduling the aggressor UE on the same time-frequency resource as its victim and Para.[0107] Table 5).
As shown above, Ying discloses receiving from the second base station information about the DL/UL configuration, information on the aggressor UEs, and the measurement report.  Ying does not explicitly state the received DL/UL configuration is what the victim node was configured to measure.
Kang discloses time and/or frequency resources that the one or more victim downstream nodes are configured to use to measure the CLI from the one or more aggressor downstream nodes (Fig.5 ref. 104 UE Specific SRS or DMRS configuration information for potential aggressor UE(s) and ref. 110 SRS or DMRS configuration information for aggressor UE9S) and Para.[0014]  the wireless device specific SRS or DMRS configuration information comprises information that indicates Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, Reference Signal (RS) sequences used, frequency hopping configuration, sub-band index, comb configuration or number, power setting, number of cyclic shifts, time periods where SRS transmissions should be measured, and/or a periodicity of measurement opportunities).
Ying and Kang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying to show measurements that are to be measured as taught by Kang in order to estimate channel status (Kang Para.[0004]).
Re claim 11:
As discussed above, Ying meets all the limitations of the parent claim.
Ying does not explicitly disclose wherein the one or more signals to be transmitted by the one or more aggressor downstream nodes include one or more CLI received signal strength indicator transmissions or one or more reference signal transmissions.
Kang discloses wherein the one or more signals to be transmitted by the one or more aggressor downstream nodes include one or more CLI received signal strength indicator transmissions or one or more reference signal transmissions (Para.[0049]  As shown in FIG. 4, a victim UE 12-1 (i.e., the SRS measuring UE) measures one or multiple SRS transmissions corresponding to one or multiple aggressor UEs 12-2 (i.e., SRS transmitting UEs) in order to estimate RSRP for each aggressor UE 12-2 and Fig.5 ref. 100, 104, and 106).
Ying and Kang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying to show reference signal transmissions as taught by Kang in order to estimate channel status (Kang Para.[0004]).
Re claim 16:
As discussed above, Ying meets all the limitations of the parent claim.
Ying discloses the first inter-CU signaling indicates time and/or frequency resources that the one or more victim downstream nodes are configured to use to measure the CLI from the one or more aggressor downstream nodes (Para.[0098]  The CLI mitigation request message can contain the following fields: Para.[0100]  Transmission information which can indicate the information that can be used for aggressor side CLI mitigation.  Possible transmission information can include:  Para.[0101] DL/UL configuration and Para.[0105]  CLI-measurement reports: gNB can forward its UEs' measurement reports to the aggressor's gNB and Para.[0107] Table 5), and 
the second inter-CU signaling indicates that the one or more aggressor downstream nodes are configured to transmit the one or more signals based at least in part on the time and/or frequency resources indicated in the first inter-CU signaling (Para.[0112]  Based on exchanged DL/UL configurations, a gNB can schedule the aggressor UE for UL transmission only when it is also a UL slot in the victim's cells and Para.[0115]  Based on exchanged resource allocation and scheduling decisions, a gNB can avoid scheduling the aggressor UE on the same time-frequency resource as its victim and Para.[0107] Table 5).
As shown above, Ying discloses transmitting to the second base station information about the DL/UL configuration, information on the aggressor UEs, and the measurement report.  Ying does not explicitly state the transmitted DL/UL configuration is what the victim node was configured to measure.
Kang discloses time and/or frequency resources that the one or more victim downstream nodes are configured to use to measure the CLI from the one or more aggressor downstream nodes (Fig.5 ref. 104 UE Specific SRS or DMRS configuration information for potential aggressor UE(s) and ref. 110 SRS or DMRS configuration information for aggressor UE9S) and Para.[0014]  the wireless device specific SRS or DMRS configuration information comprises information that indicates Orthogonal Frequency Division Multiplexing (OFDM) symbols used for SRS transmission, Reference Signal (RS) sequences used, frequency hopping configuration, sub-band index, comb configuration or number, power setting, number of cyclic shifts, time periods where SRS transmissions should be measured, and/or a periodicity of measurement opportunities).
Ying and Kang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ying to show measurements that are to be measured as taught by Kang in order to estimate channel status (Kang Para.[0004]).

Re claim 23:	Claim 23 is rejected on the same grounds of rejection set forth in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471